Glennon, J.
(dissenting). The plaintiff merely testified that she slipped and fell. What caused her to slip and fall does not appear. At the close of plaintiff’s case, upon defendant’s motion to dismiss the complaint, the court’s attention was called to the fact that the only testimony of the plaintiff was that she slipped, and there was nothing in her testimony about her stepping over the so-called ledge, or any connection between the ledge and her fall. Said motion was denied. In its charge to the jury the court said: “ You wifi recall at the end of plaintiff’s case counsel made a motion to dismiss the complaint, and the Court denied the motion. Counsel for defendant again at the end of the whole case renewed his motion. These rulings of the Court have to do with questions of law.” It was an error of law, however, at the end of plaintiff’s case, in the absence of evidence to which attention had been called, to deny defendant’s motion to dismiss the complaint; and in the absence of such evidence at the end of the whole case, it was error to submit the case to the jury. (See Miller v. Gimbel Bros., 262 N. Y. 107.) On the ground, therefore, that plaintiff failed to establish that the alleged dangerous condition was responsible for the accident, we dissent and vote for reversal and a new trial. Untermyer, J., concurs.